DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the last sentence refers to purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 10 – 19 are objected to because of the following informalities:  In the first line of claim 10, “methods” should be replaced with –method--.  Dependent claims 11 – 19 inherit this discrepancy. Appropriate correction is required.
Allowable Subject Matter
Claims 1 – 9 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or reasonably suggest:
a redistribution layer structure as recited in claim 1 and particularly including “a reinforcement layer formed on a surface of the first conductive layer not adjacent to the substrate and located in the first bond pad area; and a second conductive layer formed on the reinforcement layer and an area of the first conductive layer not covered by the reinforcement layer, wherein the reinforcement layer has a material strength greater than those of the first conductive layer and the second conductive layer and the reinforcement layer is conductive”;
a redistribution structure manufacturing method as recited in claim 10, and particularly including the steps of “forming a reinforcement layer on a surface of the first conductive layer facing away from the substrate, the reinforcement layer being located in the first bond pad area; and forming a second conductive layer, the second conductive layer covering the reinforcement layer and an area of the first conductive layer not covered by the reinforcement layer, wherein the reinforcement layer has a material strength greater than those of the first conductive layer and the second conductive layer and the reinforcement layer is conductive”; and
	A semiconductor device as recited in claim 20, and particularly including, “a reinforcement layer formed on a surface of the first conductive layer not adjacent to the substrate and located in the first bond pad area; and a second conductive layer formed on the reinforcement layer and an area of the first conductive layer not covered by the reinforcement layer, wherein the reinforcement layer has a material strength greater than those of the first conductive layer and the second conductive layer and the reinforcement layer is conductive.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
The objectional subject matter of the abstract and claim 10 noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814